DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 14, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “wherein a first trench of the second plurality connects two trenches of the first plurality”.   The underlined portion lacks antecedent basis, “a second plurality of trenches” is claimed previously thus the same term should be used when referred.  Appropriate correction is required.
Suggested correction: “wherein a first trench of the second plurality of trenches connects two trenches of the first plurality of trenches”.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the dielectric spacers features include titanium nitride”. The underlined portions render the claim indefinite. Titanium nitride is not a dielectric thus it is unclear whether the claim limitation requires that the spacers are titanium nitride, that the spacers are dielectric or that the spacers contain a dielectric and conductive material titanium nitride.  Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “wherein the etching of the spacer layer includes a dielectric material”. The limitation renders the claim indefinite, specifically, it is unclear whether the claim requires that the etching process includes a dielectric material or that the spacer layer includes a dielectric material. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0117529 A1 (Sipani).

Re claim 8, Sipani teaches a method, comprising: 
forming a first plurality of trenches (voids between features 20-22 exposing underlying layer 18 Fig. 6-7) in a first layer (photoresist forming features 20-22) on a substrate (base 12 having layer 14 thereon); 
forming a second plurality of trenches in the first layer, wherein a first trench of the second plurality of trenches merges with two trenches of the first plurality of trenches to form a combined trench (gap 30 Sipani teaches that while one of these pinched features is shown explicitly multiple may be formed [0029]); and 
forming dielectric spacer features (spacer material 46) on sidewalls of the combined trench, wherein a first space between two opposing sidewalls of the first trench is completely filled by the dielectric spacer features (Fig. 8).

Re claim 11, Sipani teaches wherein the forming of the first plurality of trenches is performed before the forming of the second plurality of trenches (Figs. 6-8).

Re claim 13, Sipani teaches removing the first layer; and etching the substrate using at least the dielectric spacer features as an etch mask (Figs. 10-13).

Re claim 15, Sipani teaches a method, comprising: 
forming a first layer (photoresist that forms 20-22 features) on a substrate (base 12 and layer 14 thereon); 
forming a first plurality of trenches (voids between features 20-22 exposing underlying layer 18 Fig. 6-7) in the first layer; 
forming a second plurality of trenches (gap 30 Sipani teaches that while one of these pinched features is shown explicitly multiple may be formed [0029]) in the first layer, wherein a first trench (gap 30) of the second plurality of trenches connects two trenches of the first plurality of trenches to form a continuous trench; 
depositing a spacer layer (spacer material 46) over the first layer and in the continuous trench; and 
anisotropically etching the spacer layer ([0036]) to form spacer features on side surfaces of the continuous trench, wherein a first space between two opposing sidewalls of the first trench is completely filled by the spacer features (Fig. 8).

Re claim 16, Sipani teaches wherein the etching of the spacer layer includes a dielectric material ([0035]).

Re claim 19, Sipani teaches further comprising: removing the first layer; and etching the substrate using at least the spacer features as an etch mask (Figs. 10-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,665,467 B2 and claims 1-20 of U.S. Patent No. 9,502,261 B2 and claims 1-20 U.S. Patent No. 9,153,478 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812